Citation Nr: 0806135	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineual hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to a higher initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 2003 to February 
2005, including combat service in Iraq, and his decorations 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, October 2005 and December 
2005 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.

The veteran's hearing loss, left shoulder disability and PTSD 
claims are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was manifested during service and is causally or 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.

The veteran asserts that service connection for tinnitus on 
the basis that he developed the condition due to in-service, 
combat-related acoustic trauma.  In support, in his 
statements and sworn testimony, the veteran reports that the 
condition has been chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has a current disability of tinnitus as 
illustrated in the September 2005 VA examination.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

The veteran was afforded a VA examination in June 2005.  
During the examination, he described military noise exposure 
from working as an automatic weapon gunner which exposed him 
to noise from gunfire and explosions.  He acknowledged 
occupational noise exposure from working in construction and 
as a mechanic and denied recreational noise exposure.  The 
veteran explained he noticed constant ringing tinnitus of the 
right ear and intermittent tinnitus of the left ear.  He 
indicated the ringing began about 4-5 months after he was 
deployed to Iraq.  He noted he was unsure how often the 
ringing in the left ear occurred.  

Another VA examination was performed in September 2005 to 
clarify the diagnosis.  At the examination the veteran 
reported noise exposure prior to service from working in 
construction and described noise exposure during service from 
working as an automatic weapon gunner.  He reported that he 
wore hearing protection some of the time and denied 
occupational or recreational noise exposure since service.  
The veteran described constant ringing tinnitus of the right 
ear and intermittent tinnitus of the left ear.  He reiterated 
that the ringing began 4-5 months after he was deployed to 
Iraq.  The report reflect that he had tinnitus, which the 
examiner stated was commonly associated with noise induced 
hearing loss, although he stated it could be due to other 
causes.  

The veteran served in combat and was likely exposed to 
acoustic trauma while serving in Iraq given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b).  As such, 
VA must presume the occurrence of the in-service injury.  
Further, he is competent to report having ringing in his ears 
since service.  38 C.F.R. § 3.159(a) (2007).  In light of the 
diagnoses of tinnitus and the veteran's credible testimony, 
the Board finds that the veteran's tinnitus had its onset 
during service.  


ORDER

Service connection for tinnitus is granted.

REMAND

During the Board hearing the veteran related his hearing had 
worsened since the September 2005 VA examination.  Although 
the September 2005 examination reflected no hearing loss 
disability, other medical records contained findings 
indicative of a hearing loss disability for VA rating 
purposes.  Therefore, the record is unclear as to whether or 
not the veteran has a current disability as defined by 
38 C.F.R. § 3.385.  The Board finds that the veteran should 
be scheduled for another VA examination.

Concerning the claim for service connection for a left 
shoulder condition, the record reflects the veteran sustained 
a fractured left clavicle prior to his entry into service.  
While the July 2005 VA examiner diagnosed residuals of 
injuries to the left shoulder, he did not specify whether the 
residuals were related to the fractured left clavicle or the 
subsequent injuries to the left shoulder documented during 
service.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Therefore, another VA 
examination is required.

As to his PTSD claim, during the August 2007 Board hearing, 
the veteran testified that he was hospitalized for his PTSD 
at St. Mary's Regional Medical Center.  Additionally, in an 
August 2006 statement the veteran indicated his PTSD had 
worsened.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

During the pendency of the appeal, the Court held that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  The Court also indicated that the if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

Although the veteran's claim concerns an appeal of an initial 
evaluation after the grant of service connection and Vazquez-
Flores notice is not strictly mandated, as the claim is being 
remanded, the RO should provide the veteran with notification 
complying with the holding of Vazquez-Flores in order to give 
the veteran every possible consideration with respect to the 
present appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the veteran of what 
evidence would substantiate his claim for 
increased evaluations.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Vazquez-Flores 
ruling, and advise him to submit evidence 
that his conditions have worsened, 
including the effect a worsening of the 
conditions has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate Diagnostic 
Codes to establish entitlement to an 
increased rating.  The RO should also 
ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
advise the claimant of how disability 
ratings and effective dates are assigned.  
In so doing, the RO must comply with any 
directives of the Veterans Benefits 
Administration. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

2.  The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for PTSD.  The 
RO should then obtain and associate with 
the claims file any records identified by 
the veteran that are not already 
associated with the claims file. The 
veteran should be specifically asked to 
complete an authorization for release of 
medical records for the treatment he 
received from St. Mary's Regional Medical 
Center.  

3.  The RO should schedule the veteran for 
a VA audiological evaluation to determine 
whether he has hearing loss which is due 
to service.  All indicated tests, 
including audiometric and speech 
recognition using the Maryland CNC should 
be performed.  Based on examination 
findings, historical records, and medical 
principles, the examiner must opine 
whether it is at least as likely as not 
that the veteran has hearing loss that is 
related to his combat-related acoustic 
trauma.  

4.  The RO should schedule the veteran for 
a VA examination of the left shoulder.  
Based upon review of the veteran's service 
medical records, in particular the records 
noting a left clavicle fracture upon entry 
to service and treatment for a left 
shoulder condition during service, the 
physician should identify any disability 
which existed prior to service (i.e. noted 
on the pre-induction examination report).  
After this review, the examiner should 
express an opinion as to the following:

(i)  Whether there was an increase in 
severity of any pre-existing condition 
during service.

(ii)  If a pre-existing disability 
worsened during service, the examiner 
should express an opinion as to whether 
the increase in disability is a chronic 
worsening of the condition, a temporary 
flare-up of the condition or the natural 
progression of the condition.

(iii)  Whether the pre-existing conditions 
exist presently and if so, the examiner 
should express an opinion as to the 
current severity of the condition.

(iv)  If the veteran has a currently 
diagnosed left shoulder condition that is 
a separate and distinct condition from the 
fractured left clavicle or any other pre-
existing condition, the examiner should 
state as much.  In that case, the examiner 
must provide an examination of the left 
shoulder to provide an opinion as to 
whether the currently diagnosed condition 
is chronic in nature and whether the 
condition is causally or etiologically 
related to any incident of the veteran's 
active service. 

5.  The RO should afford the veteran a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should identify the nature, extent and 
severity of the veteran's psychiatric 
disability and specifically comment as to 
the extent that the condition interferes 
with the veteran's ability to work.  He or 
she should also estimate the veteran's 
Global Assessment of Functional (GAF) 
score.  All findings and conclusions 
should be set forth in a legible report.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be issued a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no action until he is 
notified.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


